DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimers filed on 9/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,395,765 (s/n 16/419,936) and U.S. Patent No. 10,335,315 (s/n 13/757,236) have been reviewed and is accepted.  
The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claim 2, line 1, delete “claim 8” and replace with --claim 1--.
	In claim 3, line 1, delete “claim 8” and replace with --claim 1--.
	In claim 4, line 1, delete “claim 8” and replace with --claim 1--.
	In claim 5, line 1, delete “claim 8” and replace with --claim 1--.

	In claim 6, line 1, delete “claim 8” and replace with --claim 1--.
	In claim 7, line 1, delete “claim 8” and replace with --claim 1--.
	In claim 8, line 1, delete “claim 8” and replace with --claim 1--.
	In claim 9, line 1, delete “claim 15” and replace with --claim 8--.
	In claim 10, line 1, delete “claim 15” and replace with --claim 8--.
	In claim 11, line 1, delete “claim 15” and replace with --claim 8--.
	In claim 12, line 1, delete “claim 8” and replace with --claim 1--.
	In claim 13, line 1, delete “claim 8” and replace with --claim 1--.
	In claim 14, line 1, delete “claim 8” and replace with --claim 1--.
	In claim 15, line 1, delete “claim 8” and replace with --claim 1--.
	In claim 16, line 1, delete “claim 8” and replace with --claim 1--.
	In claim 17, line 1, delete “claim 8” and replace with --claim 1--.
	In claim 18, line 1, delete “claim 8” and replace with --claim 1--.
	In claim 19, line 1, delete “claim 8” and replace with --claim 1--.
	In claim 20, line 1, delete “claim 8” and replace with --claim 1--.
	In claim 21, line 1, delete “claim 8” and replace with --claim 1--.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a patient interface for an ophthalmic system comprising  a contact element, coupled to the contact portion, comprising a pre-formed shape that includes, prior to contact with a surface of a cornea of the eye as part of the docking of the patient interface to the eye: a transparent central portion with a central radius of curvature Rc; a transparent peripheral portion with a peripheral radius of curvature Rp, wherein Rc is smaller than Rp; and an edge structure where the transparent central portion and the transparent peripheral portion are joined, the edge structure having a central diameter Dc in the range of 6- 12mm, in combination with all features as recited in the claim.
Regarding dependent claims 2-21, they are allowable due to their dependencies on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786